Title: To James Madison from Horatio Gates Spafford, 10 May 1825
From: Spafford, Horatio Gates
To: Madison, James


        
          Esteemed Friend
          Lansingburgh, N.Y. 5 Mo. 10, 1825.
        
        I am favored with thy Letter of March 23. Soon after, or about the same time I wrote thee, I applied, by Letter, to persons at Staunton, Union, the Sweet Springs, &c. for information, specifying what I wanted, & what for, in reply to which I am favored with prompt & satisfactory answers, as I have been from all parts of the United States, excepting only from New Orleans. My Work is advancing, having an ample supply of materials before me. It will probably be published in a few weeks.
        I have collected the materials, & purpose to write & publish, in about a year from this time, A History of the Canals of New York, with an Appendix, noticing all those executed, undertaken & proposed, in America.
        In compliance with a request at the close of thy Letter, “Drop me a line, saying what I am in your debt, & how I may remit payment,” I answer, by mail, at my risk.
        I sent thee, 10 Mo. 25, 1824, agreeably to direction (except that I sent by mail) 1 copy Gazetteer New York, $3.00, & 1 Pocket Guide, 50 cents. Thou wilt recollect that I sent thee, by thy direction, 2 copies of my former Gazetteer, which were not paid for, & may now be, or not, as thou chooses: the price of those was 5 dollars. Very respectfully, thy friend,
        
          Horatio Gates Spafford
        
      